        Case 1:20-cr-00080-SPW Document 64 Filed 05/07/21 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


UNITED STATES OF AMERICA,                    CR 20-80-SPW-1

             Plaintiff,
       v.                                    ORDER

KRISTIN ALISE SMITH,

             Defendant.



      Defense Counsel moves the Court to appear remotely at the hearing

currently scheduled for May 13, 2021 at 9:00 a.m. (Doc. 62.) The Government

has no objection. Accordingly,

      IT IS HEREBY ORDERED the Counsel for the Defendant may appear

remotely at the hearing set on May 13, 2021 at 9:00 a.m.. Counsel shall promptly

contact Deputy in Charge, Julie Hollenbeck at 406-247-2311 to obtain the access

information for the Zoom conference.

      Dated this 7th day of May, 2021.

                                       __________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                         1
